Citation Nr: 1447739	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-08 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant's 2009 countable income for VA death pension benefits was correctly calculated.  


ATTORNEY FOR THE BOARD

J. Davitian, Counsel







INTRODUCTION

The Veteran served on active duty from July 1945 to November 1945.  He died in December 2003.  The appellant is his widow.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which held that $13,200 of home caregiver fees paid in 2009 could not be used to reduce the appellant's countable income.  

The RO in San Juan, the Commonwealth of Puerto Rico, has jurisdiction of the Veteran's claims file.  


FINDING OF FACT

The record does not show that the $13,200 paid to Hogar Zoila in 2009 was for medical expenses.


CONCLUSION OF LAW

The appellant's 2009 countable income for VA death pension benefits was correctly calculated. 38 U.S.C.A. §§ 1541, 5107 (2002 & Supp. 2012); 38 C.F.R. §§ 3.23, 3.272 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The appellant has been duly notified of the specific requirements for establishing and maintaining VA death pension benefits.  See July 2010 Notification Letter and March 2012 statement of the case.  In particular, she has been informed of the annualized countable income restrictions controlling the payment of such benefits and the manner in which such income is calculated.  Id.  

With regard to the duty to assist, the claim's file contains evidence submitted by the appellant providing the amount of home caregiver fees she paid in 2009.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  The appellant stated in August 2010 correspondence that she had submitted all the evidence to support her claim.  

Moreover, the July 2010 determination requested that, if the appellant had moved into an assisted living facility or nursing home, she provide the details of the facility so that VA could contact it and confirm her payments.  The determination also requested that the appellant submit additional VA Form 21-8416s to report each payment to each care giver.  However, she did not do so.  Thus, VA has been unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In light of these facts, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.

Legal Analysis

VA shall pay a pension to the surviving spouse of each Veteran of a period of war who met the qualifying service requirements.  38 U.S.C.A. § 1541.

The maximum annual rate of improved pension for a surviving spouse living alone is as specified in 38 U.S.C.A. § 1541(b).  The amount shall be increased from time to time under 38 U.S.C.A. § 5312.  38 C.F.R. § 3.23(a).  The maximum rate of improved pension above shall be reduced by the amount of the countable annual income of the surviving spouse.  38 C.F.R. § 3.23(b).  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded under section 3.272.  38 C.F.R. § 3.271.

Specific exclusions from countable income include medical expenses.  38 C.F.R. § 3.272(g).  Unreimbursed medical expenses will be excluded from a surviving spouse's income when all of the following requirements are met: (i) they were or will be paid by a surviving spouse for medical expenses of the spouse, veteran's children, parent and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or constructive member of the spouse's household; and, (iii) they were or will be in excess of 5 percent of the applicable maximum annual pension rate or rates for the spouse (including increased pension for family members but excluding increased pension because of the need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g)(2).

The appellant contends that $13,200 she paid to Hogar Zoila for "Home Care" in 2009 should be excluded from her countable income.  See January 2010 VA Form 21-8416.  Incidentally, she did not submit any evidence of payment to Hogar Zoila for 2009.  

The appellant submitted a January 2011 statement from Hogar Zoila, setting forth the amount the appellant paid in 2010.  This statement is relevant to the Veteran's current claim concerning 2009 because the section of the statement for the facility's License Number is blank.  As a result, it is not shown that Hogar Zoila is a licensed nursing home, assisted-living facility or home care company that provides medical care of any type.  Rather, it appears to be an apartment or other living facility that provides no medical care.  

Significantly, even after the determination on appeal, the appellant submitted no evidence to show that Hogar Zoila is in fact a home care facility, or any other type of facility, that provided her medical care.  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the appellant's 2009 countable income for VA death pension benefits was correctly calculated.  

In sum, the evidence demonstrates that the appellant's 2009 countable income for VA death pension benefits was correctly calculated.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

The appellant's 2009 countable income for VA death pension benefits was correctly calculated, and the appeal is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


